
	
		II
		112th CONGRESS
		1st Session
		S. 1916
		IN THE SENATE OF THE UNITED STATES
		
			November 28, 2011
			Mr. Nelson of Florida
			 (for himself, Mr. Rubio,
			 Mr. Vitter, Mr.
			 Wicker, Mr. Thune,
			 Mr. Begich, Ms.
			 Landrieu, and Ms. Murkowski)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To exclude ecosystem component stocks of fish from
		  certain annual catch limits and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fishery Science Improvement Act of
			 2011.
		2.Improvement of
			 scientific data for annual catch limits
			(a)Scientific data
			 required for annual catch limitsSection 104(b) of the
			 Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of
			 2006 (Public Law 109–479; 16 U.S.C. 1853 note) is amended—
				(1)in paragraph (2),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (3) as paragraph (5); and
				(3)by inserting
			 after paragraph (2) the following:
					
						(3)shall not apply
				to a stock for which a stock assessment has not been performed during the
				previous 6-year period, if the Secretary has determined pursuant to section
				304(e) of the Magnuson-Stevens Fishery Conservation and Management Act (16
				U.S.C. 1854(e)) that—
							(A)the fishery is
				not subject to overfishing of that stock; and
							(B)the stock is not
				overfished;
							(4)shall not apply
				to an ecosystem component stock;
				and
						.
				(b)Ecosystem
			 component stocksSection 104 of the Magnuson-Stevens Fishery
			 Conservation and Management Reauthorization Act of 2006 (Public Law 109–479;
			 120 Stat. 3584) is amended by adding at the end the following:
				
					(e)Ecosystem
				component stock
						(1)DefinitionIn
				this section, the term ecosystem component stock means a stock of
				fish that the Secretary determines—
							(A)is a nontarget
				stock; and
							(B)is not subject to
				overfishing or overfished.
							(2)Prior
				determinationsEcosystem component species as determined by the
				Secretary of Commerce prior to the date of the enactment of the
				Fishery Science Improvement Act of
				2011, shall be determined to be ecosystem component stocks as
				defined by paragraph (1) after such date of
				enactment.
						.
			
